DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) are drawn to pure mathematical manipulation unsupported by sufficient structure.  Further the claims have no utility for an end-user. 
Regarding claim 1
How are the manipulations of “providing, manipulation, acquiring”, “determining correction data” being carried out—by a technician, a computer, processor, RF coils.  There is no accompanying structure. Further: how are the data presented to an end-user as a utility—stored in a data base, a GUI, presented on a computer screen? 
	Regarding claims 2 - 12, 14
	The same rejections apply for the same reason as claim 1.

	Regarding claim 13
	The computer program is drawn to non-statutory matter.  1) It should be a non-transitory computer program. 
Regarding claim 15
The claim is drawn to non-statutory matter since there is no utility for an end-user.  The claim recites only data gathering/mathematical manipulation.  How are the data presented to an end-user—stored in a data base, a GUI, presented on a computer screen? 
Claim Objections
Claim 13 is objected to because of the following informalities:  “A computer program claim” should not depend on a method claim. 
Appropriate correction is required.
Claim 14 is objected to because of the following informalities: A “non-transitory computer-readable storage medium” should not depend on a method claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1).                             
Regarding claim 1
Hetzer discloses
A method for acquiring measurement data of an object under examination ([0001]) and for acquiring reference data for a phase correction of the measurement data using a magnetic resonance (MR) system ([0079]), the method comprising: 
providing a radio frequency (RF) excitation pulse to excite spins in the object under examination ([0039]); 
providing one or more RF refocusing pulses to refocus the spins excited by the RF excitation pulse ([0059]); 
acquiring measurement data by recording echo signals of refocused spins excited by the  RF excitation pulse by switching readout gradients that alternate in their polarity (FIG. 1A, [0039], “bipolar gradients”  are alternating-polarity gradients); 
chronologically between the providing of the RF excitation pulse and the acquisition of the measurement data, recording at least two echo signals while 
switching readout gradients with different polarity acquire reference data (FIG. 1A, [0039], data acquired while switching readout gradients); and 
Hetzer does not explicitly teach 

“based on the acquired reference data, determining correction data for phase correction of  phase errors contained in the measurement data”.
Morita, however, teaches 
based on the acquired reference data, determining correction data for phase correction of  phase errors contained in the measurement data ([0150]—[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “corrected phase data based on errors in data” as taught by Morita in the method of Hetzer.
The justification for this modification would be to obtain a higher-quality image with “reduced fluctuations” ([0151], Morita). 
Regarding claim 2
Hetzer in view of Morita teach the method as claimed in claim 1, 
Morita applied to claim 2 further teaches 
wherein the reference data is acquired immediately prior to and/or immediately after the one or more RF refocusing pulses switched between the RF excitation pulse and the acquisition of the measurement data (FIG. 6, the echoes—reference data—are acquired before and after the refocusing pulse—the 180 pulse, [0052]—[0058]).
Regarding claim 15
Hetzer discloses

A magnetic resonance (MR) system adapted to acquire measurement data of an object under examination and to acquire reference data for a phase correction of the measurement data, the MR system ([0079]), comprising: 
a MR scanner ([0002]); and 
a controller ([0046]) configured to: 
control the MR scanner to provide a radio frequency (RF) excitation pulse to excite spins in the object under examination ([0041] & [0046]); 
control the MR scanner to provide one or more RF refocusing pulses to refocus the spins excited by the RF excitation pulse ([0059]); 
acquire measurement data by recording echo signals of refocused spins excited by the RF excitation pulse by switching readout gradients that alternate in their polarity (FIG. 1A, [0039], “bipolar gradients”  are alternating-polarity gradients); 
chronologically between the providing of the RF excitation pulse and the acquisition of the measurement data, record at least two echo signals while switching readout gradients with different polarity acquire reference data (FIG. 1A, [0039], data acquired while switching readout gradients); and 
Hetzer does not explicitly teach 
“based on the acquired reference data, determine correction data for phase correction of phase errors contained in the measurement data”.

Morita, however, teaches
 based on the acquired reference data, determine correction data for phase correction of phase errors contained in the measurement data ([0150]—[0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “corrected phase data based on errors in data” as taught by Morita in the method of Hetzer.
The justification for this modification would be to obtain a higher-quality image with “reduced fluctuations” ([0151], Morita). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Itagaki  (WO-2013051411-A1).                
Regarding claim 3
Hetzer in view of Morita teach the method as claimed in claim 1, 
Hetzer in view of Morita do not explicitly teach 
“wherein the readout gradients switched for an acquisition of reference data are arranged symmetrically around a switched RF refocusing pulse”.
Itagaki, however, teaches 
wherein the readout gradients switched for an acquisition of reference data (Second Embodiment, ¶ 29) are arranged symmetrically around a switched RF refocusing pulse (Second Embodiment, ¶ 7 & 8, FIG. 8).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “readout gradients before and after the refocusing pulse” as taught by Itagaki, in the method of Hetzer in view of Morita.
The justification for this modification would be to improve blood rendering ability by correcting the dephasing of magnetization caused by the movement of blood and thus improve image fidelity (Background-Art, ¶ 5). 
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Stemmer (US 2016/0033605 A1).                             
Regarding claim 4
Hetzer in view of Morida teach the method as claimed in claim 1, 
Hetzer in view of Morida do not explicitly teach 
“wherein the acquiring of the reference data comprises recording at least three echo signals prior to and/or after a switched RF refocusing pulse”.
Stemmer, however, teaches 
wherein the acquiring of the reference data comprises recording at least three echo signals prior to and/or after a switched RF refocusing pulse ([0023], three signals before and after refocusing).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “three echo signals prior and after refocusing” as taught by Stemmer in the method of Hetzer in view of Morida.
The justification for this modification would be to increase resolution in the readout direction while retaining the motion insensitivity of the Dixon Technique ([0025], Stemmer). 
Regarding claim 5
Hetzer in view of Morida in view of Stemmer teach the method as claimed in claim 4, 
Stemmer applied to claim 5 further teaches 
wherein two reference signals are determined from the at least three recorded echo signals, the two reference signals being assigned to different polarities but having an identical effective echo time ([0021]—[0025]—switching the readout gradients of opposite signs, [0024]) .                              
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Boernert (CN 104067137 A).  
Regarding claim 6
Hetzer in view of Morida teach the method as claimed in claim 1, 

Hetzer in view of Morida do not explicitly teach 
“wherein a zeroth moment, accumulated by readout gradients switched for the acquisition of reference data up to a start of an acquisition of measurement data, disappears”.
Boernert, however, teaches 
wherein a zeroth moment, accumulated by readout gradients switched for the acquisition of reference data up to a start of an acquisition of measurement data, disappears ( ABSTRACT & [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “vanishing zero moment of the readout gradients” as taught by Boernert in the method of Hetzer in view of Morida.
The justification for this modification would be to achieve “flow compensation” which counteracts artifact generation in the MRI image caused by rushing blood ([0007], Boernert). 
Claim(s) 7, 8, 10, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Liu et al. (US 2010/0271021 A1).                             
Regarding claim 7
Hetzer in view of Morida teach the method as claimed in claim 1, 

Hetzer in view of Morida do not explicitly teach 
“wherein the measurement data to be acquired is based on a diffusion measurement with a diffusion encoding with a b-value equal to zero”.
Liu, however, teaches
wherein the measurement data to be acquired is based on a diffusion measurement ([0016]) with a diffusion encoding with a b-value equal to zero (claims 13—14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “diffusion data and b-values equal to zero” as taught by Liu in the method of Hetzer in view of Morida.
The justification for this modification would be to achieve higher “diffusion sensitization” in DW-MRI ([0017], Liu which can reveal, based on water-molecule diffusion, can help with diagnosis of certain medical conditions such as stroke assessment ([0033]). 
Regarding claim 8
Hetzer in view of Morita in view of Liu teach the method as claimed in claim 7, 
Liu applied to claim 8 further teaches 



wherein the reference data is acquired in a diffusion separation phase arranged after the RF excitation pulse and prior to the acquisition of the measurement data ([0008]—[0013]). 
Regarding claim 10
Hetzer in view of Morita in view of Liu teach the method as claimed in claim 7, 
Liu applied to claim 10 further teaches 
wherein measurement data to be acquired based on the diffusion measurement is measurement data with a diffusion encoding with a b-value equal to zero ([0016]) with a diffusion encoding with a b-value equal to zero (claims 13—14).
Regarding claim 11
Hetzer in view of Morita in view of Liu teach the method as claimed in claim 7, 
Liu applied to claim 11 further teaches 
wherein the measurement data that has a diffusion encoding with a b-value equal to zero (claims 13 & 14) and that is to be acquired more than once in the diffusion measurement is acquired together with the reference data ([0071], the measurements are averaged—i.e., are acquired more than once along with diffusion or “reference data”, [0016]). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Liu et al. (US 2010/0271021 A1) in view of Chen (CN 104574298 B).                            
Regarding claim 9
Hetzer in view of Morita in view of Liu teach the method as claimed in claim 7, 
Hetzer in view of Morita in view of Liu do not explicitly teach 
“further comprising correcting diffusion-weighted measurement data with the determined correction data, the diffusion-weighted measurement data being acquired by the diffusion measurement with a diffusion encoding with a b-value not equal to zero”.
Chen, however, teaches 
further comprising correcting diffusion-weighted measurement data with the determined correction data (ABSTRACT), the diffusion-weighted measurement data being acquired by the diffusion measurement with a diffusion encoding with a b-value not equal to zero (claim 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “diffusion weighted 
data with non-zero b-values”  as taught by Chen in the method of Hetzer in view of Morita in view of Liu.

The justification for this modification would be to acquire low-noise DWI images (claim 1, Chen). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Polimeni et al. (US 2015/0323634 A1).                     
Regarding claim 12
Hetzer in view of Morida teach the method as claimed in claim 1, 
Hetzer in view of Morida do not explicitly teach 
“wherein the measurement data and the reference data is acquired using a simultaneous multi-slice (SMS) technique, such that the measurement data and the reference data are acquired for at least two slices simultaneously, and during the 
acquisition of the reference data, gradient blips are switched in a phase encoding direction and in a slice encoding direction, 
the gradient blips permitting a separation of the reference data for the individual slices which was acquired simultaneously for multiple slices”.
Polimeni, however, teaches 
wherein the measurement data and the reference data is acquired using a simultaneous multi-slice (SMS) technique ([0022]), such that the measurement data and the reference data are acquired for at least two slices simultaneously 


([0022] & [0040], data and reference data are acquired in same reference scan), and 
during the acquisition of the reference data, gradient blips are switched in a phase encoding direction and in a slice encoding direction ([0033], gradient blips are used in CAIPI technique so they are switched in phase encoding direction as data is acquired for multi slices as a single slice), 
the gradient blips permitting a separation of the reference data for the individual slices which was acquired simultaneously for multiple slices ([0033], the multiple slices are acquired simultaneously as “one slice” but are still distinct, separate.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “SMS technique which acquires reference and regular data simultaneously” as taught by Polimeni in the method of Hetzer in view of Morida.
The justification for this modification would be to achieve accelerated segmented MR image acquisition ([0012], Polimeni).
Claim(s) 13,  14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hetzer (US 2012/0013336 A1) in view of Morita et al. (US 2016/0018500 A1) in view of Koehler et al. (US 2019/0212407 A1).                                      
Regarding claim 13

Hetzer in view of Morita teach a a processor to perform the method of claim 1.
Hetzer in view of Morita do not exactly teach 
“A computer program which includes a program and is directly loadable into a memory of the MR system.” 
Koehler, however, teaches 
A computer program which includes a program and is directly loadable into a memory of the MR system ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “computer program product” as taught by Koehler in the method of Hetzer in view of Morita.
The justification for this modification would be to have a computer program to run and control the MRI machine ([0041], Koehler).
Regarding claim 14
Hetzer in view of Morita teach a a processor to perform the method of claim 1.
Hetzer in view of Morita do not explicitly teach 
“A non-transitory computer-readable storage medium with an executable program stored thereon.”
Koehler, however, teaches 

A non-transitory computer-readable storage medium with an executable program stored thereon ([0042]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the “non-transitory 
computer readable medium” as taught by Koehler in the method of  Hetzer in view of Morita.
The justification for this modification would be to have a permanent way of storing the MRI program in case of accidental machine power-down. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945. The examiner can normally be reached M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax 


phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852